LAVENDER, Justice
(dissenting in part):
As I understand the majority opinion, it recognizes that the Depository Board has the power and authority to select the banks in which the Treasurer shall deposit the state’s money but says that, in exercising this authority, it may not, in effect, limit the amount of money which the Treasurer may deposit in any such selected bank because the Legislature has prescribed that all deposits of state money must be secured and that this amounts to a limitation by the Legislature of the total amount of state funds which may be deposited in any one given bank. I respectfully urge that this is an over-technical treatment of what appears to be a clearly expressed delegation of authority to the Board.
While of course it is true the legislation creating the State Depository Board does not expressly empower that Board, in selecting banks, to refer to the relationship between capital structure of such a bank and the total amount of state funds to be therein deposited, I think it was not required that such express authority be spelled out in the statute. When the Legislature gave the Depository Board the power to select a number of banks and to confine that selection to only those banks which, in the sole opinion of the Depository Board, are banks “in good standing and conducting a regular banking business” (T. 62 O.S.1961, § 71), the Legislature invested the Board with the implied authority to establish reasonable criteria applicable to the authorized act of selecting such banks.
In City of Wilburton v. King, Atty. Gen. (1933), 162 Okl. 32, 18 P.2d 1075, we said, in the second paragraph of the Syllabus:
“In addition to the powers expressly given by statute to an officer or a board of officers, he or it has, by implication, such additional powers as are necessary for the due and efficient exercise of the powers expressly granted, or as may be fairly implied from the statute granting the express powers.”
In the body of the opinion we quoted from a New York case which said it a little differently:
“It is a well-established principle that statutes containing grants of power shall *887be construed so as to include the authority to do all things necessary to make the object of the grant effectual, and to enable the donee of the power to accomplish the express purpose of the act.”
For a case in which the attempted exercise of power was held invalid as not implied because it would not accomplish the express purpose of the legislation, see Application of State Board of Medical Examiners. In re Nathan (1949), 201 Okl. 365, 206 P.2d 211. See also 73 C.J.S. Public Administrative Bodies and Procedure § 50, pages 372-374, inclusive. And for a more recent application in this jurisdiction of the rule, see Oklahoma Tax Commission et al. v. Fortinberry Co., Inc., et al. (1949), 201 Okl. 537, 207 P.2d 301.
I think it is necessarily implied in 62 O.S. 1961, § 71 that the Board may consider the capital structure of the bank in which such funds are to be deposited in relation to the total amount of public money which should be placed in such bank. It is very possible, I think, that a bank could be over extended in state funds on deposit to such an extent that a sudden need for such funds by the state would result in the bank being placed in a position that it could not honor its obligations. If a bank should be unable to respond when called upon to return state deposits and the state would (insofar as such deposits exceed the federally insured amount) be compelled to sue upon the security and establish the amount and priority of its lien thereon, such remedy might prove to be almost totally inadequate for the state’s purposes. Such litigation would be costly in both time and expense and in the meantime the state would be without those funds with which to honor its obligations to furnish services to its citizens and discharge its other obligations.
As I read the statutory provision requiring that all deposits of state funds be secured, it merely furnishes a form of insurance or a guaranty that the bank will be able to respond when the state wishes to withdraw its funds. It is very similar to the protection afforded depositors by federal deposit insurance. To assign such a statutory requirement the effect claimed for it, that of preventing the Board from considering the relationship between the capital structure of a bank and the amount of state money which such bank may be selected to receive as a depository, is to in effect defeat the intent of the legislation creating the Depository Board. If that Board is to be limited to simply naming some banks in which the state money is to be deposited and may not consider the ability of the banks to respond when they are called upon to return the state’s money, then I fail to see any real purpose in the legislation establishing a Depository Board. Surely the legislation creating the Board and giving it the authority to select banks in good standing had for its intent and purpose the protection of the people’s money. I would interpret the legislation to give effect to such purpose.
I think paragraph (2)-(b) of the order of the Depository Board is a valid exercise of the authority of that Board to consider the “standing” of banks which are to receive deposits of state funds and I don’t think the requirement of the statute in question, to the effect that any money which is deposited must first be secured, is a limitation upon the power of the Board to select as official depositories banks in “good standing” by the Board relating the total amount to be deposited to the capital structure of the bank involved. It is noted that no complaint is made that the proposed rule of the Board is arbitrary or unreasonable in its approach to the problem. The petitioner argues that the Board simply doesn’t have the authority to, in effect, define the “good standing” of a bank to receive deposits of state money. I would hold that it does.
I respectfully dissent to that portion of the majority opinion which grants the writ of prohibition.